DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the magnetic-force-generating member and the metal member. As it stands, there is no structural or functional cooperation between the two. Further, it is not .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application No. KR 20030012601A (Bae (HYUNDAI); provided to the Office by Applicant in an IDS) in view of U.S. Patent Application Publication No. 2016/0003122 (Ham; previously cited as pertinent but not applied). 
Re. claim 1: Bae discloses a device for opening and closing a fuel inlet for a vehicle, the device comprising: a filler neck (30) having: the inlet to allow injection of fuel into a tank; and a magnetic-force-generating member (36), a cap body (20) including a body cover portion configured to rest on the inlet and a body-fixing portion extending from the body cover portion with a diameter smaller than the body cover portion and inserted into the filler neck; and a metallic member (25) mounted on the body-fixing portion (24) and positioned between the inlet and the magnetic-force-generating member of the filler neck when the body cover portion is seated on and in contact with the urea inlet.  
Bae does not particularly disclose the use of urea with his device. 
Ham teaches a urea filler neck (1, figure 5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filler neck disclosed by Bae to be able to receive urea as taught by Ham. One of ordinary skill in the art would have been motivated to make this modification because many vehicles operate on a DEF system. By providing Bae’s system with the ability to operate on a DEF system, the utility of Bae’s system would be increased.  
Bae also does not disclose where a magnetic-force-generating member is positioned longitudinally from a metallic member. 
Ham teaches positioning a metallic member (5) longitudinally from a magnetic-force-generating member (7-1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified positions of the magnetic-force-generating member and the metallic member disclosed by Bae to include the longitudinal juxtapositioning of Ham. One of ordinary skill in the art would have been motivated to make this modification because this would fixation force therebetween to be enhanced ([0038], penultimate sentence). 
Re. claim 3: Bae as modified by Ham discloses wherein, when the body-fixing portion (24) is inserted into an upper portion of the filler neck through the inlet (30), the metallic member (25) is mounted above the magnetic-force-generating member, and is attracted downwards by a magnetic force generated by the magnetic-force-generating member. It is the Office’s position when Bae’s device is inserted into the filler neck, the metallic member will initially be above the magnetic-force-generating member; thus meeting the limitation. 
Re. claim 4: Bae discloses wherein the magnetic-force-generating member (36) is mounted in an inner circumference of the filler neck (30), and wherein the metallic member is mounted on the body-fixing portion (24) in a circumferential direction of the body-fixing portion.  
Re. claim 5: Bae discloses wherein the body cover portion covers the inlet (30) when the body-fixing portion (24) is inserted into an upper portion of the filler neck (30).  
Re. claim 6: Bae discloses the device of claim 5, wherein the cap body (20) further includes a seal member (O-ring, figure 1) secured to a lower surface of the body cover portion (21), and wherein, when the body-fixing portion (24) is inserted into the upper portion of the filler neck (30), the seal member is brought into contact with an upper end portion of an injection portion of the filler neck in which the inlet is formed (O-ring, figure 2).  
Re. claim 7: Bae discloses the device of claim 6, wherein when the body-fixing portion (24) is inserted into the upper portion of the filler neck (30), the seal member (O-ring, figures 1 and 2) is pressed toward the upper end portion of the injection portion by a magnetic force of the magnetic-force-generating member (36) attracting the metal member (25).  
Re. claim 8: Bae further discloses a cap head (21) including a grip portion (22) formed at an upper end portion of the cap head, wherein the grip portion is configured to be grasped by a user.  
Re. claim 9: Bae further discloses wherein, when the body-fixing portion is inserted into an upper portion of the filler neck, the grip portion is moved downwards linearly from above the inlet, and wherein, when the body-fixing portion is drawn out of the upper portion of the filler neck, the grip portion is moved upwards linearly above the inlet (ie. the user “pulls the fuel cap 20 from the fuel inlet 30”; page 3, antepenultimate paragraph).  

Claim(s) 10, 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Ham as applied to claim(s) 5 above, and further in view of U.S. Patent No. 9,096,124 (Whelan). 
Re. claim 10: Bae as modified by Ham does not particularly disclose wherein the body cover portion has a ventilation hole formed therein to allow air positioned in the filler neck to pass therethrough, and wherein the ventilation hole is formed outside the body-fixing portion. 
Whelan teaches a body cover portion (126) has a ventilation hole (314) formed therein to allow air positioned in the filler neck to pass therethrough, and wherein the ventilation hole is formed outside a body-fixing portion (130).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body cover portion disclosed by Bae (of the above combination) to include the ventilation hole of Whelan. One of ordinary skill in the art would have been motivated to make this modification because this would enable Bae’s device to automatically equalize pressure between a tank and the atmosphere. This, in turn, would increase the safety of the device by preventing uncontrollable, violent and hazardous decompression when the filler neck is accessed for filling.
Re. claim 11: Whelan discloses wherein the body cover portion (126) is mounted with a membrane (128) covering the ventilation hole to allow the air to pass therethrough.  
Re. claim 12: Whelan discloses wherein the body cover portion (126) has a larger radius than a radius of inlet (104), and wherein a body-fixing portion (130) has a smaller radius than the radius of the inlet (104).  
Re. claim 13: Whelan further discloses a cap head (132) coupled to an upper portion of the cap body (130), wherein the cap head includes a protrusion formed on an internal surface of the cap head (132, figure 3) and formed in a circumferential direction of the cap head, wherein the cap body (130) has a body-coupling portion (234) formed at an upper portion of the cap body, and wherein, when the body-coupling portion is connected to the cap head and is connected to the protrusion, the air passes through a space formed by the protrusion. Bae does not particularly disclose a plurality of protrusions that are used to connect the body-coupling portion to the cap head. However, it is the Office’s position that the use of a plurality of protrusions would have been a matter of design choice, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Moreover, Applicant has not provided any indication that use of a plurality of protrusions produces any new or unexpected results. 
Re. claim 14: Whelan discloses wherein the ventilation hole (314) fluidically-communicates with the space formed by the protrusion.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Ham as applied to claim(s) 1 above, and further in view of U.S. Patent No. 8,235,078 (Horlacher). 
Re. claim 15: Bae as modified by Ham discloses a magnetic-force-generating member (Bae, 36) and Ham discloses a urea-injection gun (Ham, 100-1) being insertable into a urea filler neck (Ham 11) such that urea is supplied into the urea filler neck , but the combination does not particularly disclose wherein the injection gun includes a magnet portion to be magnetically attracted to the magnetic-force-generating member when the magnetic-force-generating member is aligned with the injection gun magnet. 
Horlacher teaches “In systems for preventing an incorrect filling, for example for fuel tanks, it is known to provide the filler tube with a permanent magnet and the pump nozzle with a sensor, which releases a supply valve upon coming into contact with the magnetic field of the permanent magnet” (column 1, lines 9-13). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic-force-generating member disclosed by the above combination to include the ability to actuate/deactivate an injection gun as taught by Horlacher. One of ordinary skill in the art would have been motivated to make this modification because it would advantageously provide the above combination with an ability to prevent incorrect filling of a tank in a well-known manner. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 2,672,257 (Simmonds), which discloses a magnetic cap. 
2.) U.S. Patent No. 2,758,743 (Smith), which discloses a cap with a magnet. 
3.) U.S. Patent No. 6,036,061 (O’Donnell), which discloses a magnetic cap. 
4.) U.S. Patent No. 6,382,450 (De Rosa et al.), which discloses a magnetic cap. 
5.) U.S. Patent No. 8,210,572 (Davis), which discloses magnetic coupling devices. 
6.) U.S. Patent No. 10,421,354 (Radu), which discloses a filler pipe arrangement. 
7.) U.S. Patent Application Publication No. 2013/0306665 (Eberhardt et al.), which discloses a filler neck. 
8.) U.S. Patent Application Publication No. 2014/0367390 (Horlacher), which discloses a fueling device. 
9.) U.S. Patent Application Publication No. 2017/0355589 (Kim et al.), which discloses an injection apparatus. 
10.) U.S. Patent Application Publication No. 2018/0370786 (Zitkovic, Jr. et al.), which discloses a fluid refilling system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753
                                                                                                                                                                                                        /TIMOTHY L MAUST/Primary Examiner, Art Unit 3753